TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-03-00685-CR


Gonzalo Segura, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 403RD JUDICIAL DISTRICT

NO. 3021904, HONORABLE BRENDA KENNEDY, JUDGE PRESIDING



O R D E R
PER CURIAM
Appellant's brief was due February 25, 2004.  Appellant's appointed attorney, Mr.
Leonard Martinez, did not respond to this Court's notice that the brief is overdue.
The district court is ordered to conduct a hearing to determine whether counsel has
abandoned this appeal.  Tex. R. App. P. 38.8(b)(2).  The court shall make appropriate findings and
recommendations.  If present counsel is not prepared to prosecute this appeal in a timely fashion, the
court shall appoint substitute counsel who will effectively represent appellant on appeal.  A record
from this hearing, including copies of all findings and orders and a transcription of the court
reporter's notes, shall be forwarded to the Clerk of this Court for filing as a supplemental record no
later than May 21, 2004.  Rule 38.8(b)(3).

It is ordered April 22, 2004.

Before Justices Kidd, B. A. Smith and Pemberton
Do Not Publish